United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2106
Issued: May 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 17, 2010 appellant filed a timely appeal from a June 26, 2010 merit decision
of the Office of Workers’ Compensation Programs denying her occupational exposure claim.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
right thumb injury in the performance of duty.
FACTUAL HISTORY
On May 7, 2010 appellant, then a 54-year-old mail carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed flexo tenodyrodisis from using her hands in daily
employment. She noted that her thumb became worse over time until she could no longer bend it
1

5 U.S.C. § 8101 et seq.

or use it. Appellant became aware of her condition and of its relationship to her employment on
February 25, 2010. She first reported the condition to her supervisor on May 8, 2010.
By letter dated May 12, 2010, the Office informed appellant that no evidence had been
received in support of her claim. It requested additional factual and medical evidence and asked
that she respond to the provided questions within 30 days.
In an undated note, appellant reported that she had previously jammed her thumb in a
locker at work. She also stated that, on February 25, 2010, she jammed her thumb again and
went to a physician who diagnosed her with a sprain and opined that her thumb was not healing
because she continued to use it at work.
Prescription slips dated March 19 and April 22, 2010 with an illegible physician’s
signature noted that appellant was out due to an arthritis injury but could return to work on
March 19, 2010. Appellant also submitted a note indicating that her hand specialist was Dr. Jon
Hanlon.
By letter dated June 22, 2010, appellant stated that her employment consisted of picking
up flats and letters, lifting buckets, sorting mail for at least three to four hours, and placing mail
in the case using her hands and fingers. She also noted that she loaded mail into her truck, used
her hands to deliver mail, drove her mail truck, picked up mail and filed paperwork, all of which
required that she use her right thumb. Appellant worked an eight-hour-a-day route, five days a
week and did not engage in any other sports or hobbies other than swimming during the summer
months. She stated that she first became aware of her condition on February 25, 2010 when she
experienced pain, swelling and stiffness but that her condition worsened over time. Bending,
grabbing, flexing and the general use of her hand in conjunction with her thumb caused appellant
terrible pain. She also reported that she had no previous injury to her hand, arm or wrist.
Appellant noted that she was previously diagnosed with arthritis in her right wrist but the hand
specialist informed her that her injury was not arthritis but the condition she was suffering from
in her current claim. In a handwritten note, she stated that her doctor would be returning
Thursday and she would send over information as soon as she got it.
By letter dated June 23, 2010, the Office requested additional factual information from
the employing establishment. The employing establishment did not submit any additional
information and stated that it was not disputing appellant’s statements regarding her work duties.
By decision dated July 26, 2010, the Office denied appellant’s claim on the grounds that
the evidence was insufficient to establish that she sustained an injury. It found that the
occupational exposure occurred as alleged; however, that the evidence failed to provide a firm
medical diagnosis which could be reasonably attributed to the accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any

2

disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence.6 Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee. This
medical opinion must include an accurate history of the employee’s employment injury, and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion.7

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

D.U., Docket No. 10-144 (issued July 27, 2010).

7

James Mack, 43 ECAB 321 (1991).

3

ANALYSIS
The Office accepted that the occupational exposure occurred as alleged. The issue,
therefore, is whether appellant submitted sufficient medical evidence to establish that the
employment exposure caused a right thumb injury. The Board finds that she did not submit
sufficient medical evidence to support that she sustained a right thumb injury causally related to
factors of her employment as a mail carrier.8 The evidence is deficient on two grounds: (1) it
fails to provide a firm diagnosis; and (2) there is no narrative opinion on causal relationship
between a diagnosed condition and factors of her employment as a mail carrier.
Appellant submitted prescription slips with an illegible signature dated March 19 and
April 22, 2010 which noted that appellant was out due to an arthritis injury but could return to
work. Even if signed by a physician, this report would not constitute probative medical evidence
because it failed to provide a clear diagnosis and did not adequately explain the cause of
appellant’s thumb condition.9
Appellant also submitted a note that her hand specialist was Dr. Hanlon. In her letter
dated June 22, 2010, she noted that she was previously diagnosed with arthritis in her right wrist
but that her hand specialist informed her that she was not suffering from arthritis but was rather
suffering from the condition in this current claim. On her Form CA-1 appellant noted that she
developed flexo tenodyrodisis. However, no medical evidence was received containing a
physician’s opinion.
Appellant herself has alleged that her accepted duties as a mail carrier caused her injury.
Her statements however, do not constitute the medical evidence necessary to establish causal
relationship. In the instant case, the record is without rationalized medical evidence establishing
a causal relationship between the established factors of employment and appellant’s alleged right
thumb injury. Thus, she has failed to establish her burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.10 To
establish causal relationship, appellant must submit a physician’s report in which the physician
reviews those factors of employment alleged to have caused her condition and, taking these
factors into consideration, as well as findings upon examination and appellant’s medical history,
explain how these employment factors caused or aggravated any diagnosed condition and present
medical rationale in support of his opinion.11 Her recitation of the facts does not support her
allegation that her employment factors as a mail carrier caused her injury.12 Where an appellant

8

See Robert Broome, 55 ECAB 339 (2004).

9

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

10

D.D., 57 ECAB 734 (2006).

11

Supra note 8.

12

Paul Foster, 56 ECAB 1943 (2004); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

4

fails to submit any medical evidence, he or she has not established that the injury occurred as
alleged.13
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a right thumb injury in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the July 26, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

13

Tracey P. Spillane, 54 ECAB 608 (2003); 5 U.S.C. § 8101(5).

5

